Citation Nr: 9932113	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  95-23 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The evidence associated with the file, including responses 
from the National Personnel Records Center (NPRC), service 
personnel records, and a certified DD214, reflect that the 
appellant enlisted in a reserve unit on an unverified date in 
1973, had active duty for training (ACDUTRA) from November 
1974 to February 1975, and was honorably discharged from the 
reserves in September 1975.  The only administrative or 
personnel record associated with the file is a four-page DA 
Form 20, Enlisted Qualification Record.  No administrative, 
personnel, or medical records associated with any period of 
reserve service have been located.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied entitlement to service 
connection for Graves' disease and for a psychiatric 
disorder.  By a Board decision issued in May 1998, the Board 
denied the appeal for service connection for Graves' disease.  
The appellant has not appealed that decision, and no issue as 
to Graves' disease remains before the Board.  The May 1998 
Board decision remanded the issue of entitlement to PTSD, and 
that issue returns to the Board.  

The appellant requested a Travel Board hearing.  That hearing 
was conducted in February 1998 before the undersigned Board 
member.


FINDINGS OF FACT

1.  The appellant has a current psychiatric disorder which 
has been medically linked to a traumatic event that the 
appellant alleges occurred during ACDUTRA.

2.  Government records which might confirm or contradict the 
appellant's contentions as to when a traumatic event occurred 
cannot be located, but the evidence of record is consistent 
with the appellant's claim.

3.  The appellant has established status as a veteran.

4.  The veteran has PTSD as a result of a traumatic event 
that occurred in service.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 
C.F.R. §§ 3.159, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that before becoming entitled to 
"status" as a claimant for VA benefits, an appellant has 
first to demonstrate by a preponderance of the evidence that 
he or she (or the person upon whose military service the 
claim for VA benefits is predicated) is/was a "veteran."  See 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  Only after 
"veteran" status is established does title 38, and the 
implementing regulations thereunder, become applicable to the 
claimant and the claim for benefits.  See Laruan v. West, 11 
Vet. App. 80, 83-85 (1998).

The term "veteran" means "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2) (West 1991).  Compensation is payable to 
a veteran "[f]or disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service . . .." 38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Service connection may also be established for a disability 
that is diagnosed after separation from active service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999); see Savage v. Gober, 10 Vet. App. 
488 (1997).

Active military, naval, or air service, includes active duty, 
a period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty, and any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(22), (23), (24) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.6(a) (1999).  Active duty for training includes full-time 
duty performed by members of the National Guard of any State.  
38 C.F.R. § 3.6(c).  Inactive duty training includes duty, 
other than full-time duty, performed by a member of the 
National Guard of any State.  38 C.F.R. § 3.6(d).

The determinative question, therefore, as to whether this 
appellant served in the "active military, naval, or air 
service" is whether during any period of ACDUTRA she was 
disabled from a disease or injury incurred in or aggravated 
in line of duty, or whether during any period of INACDUTRA 
she was disabled from an injury incurred in or aggravated in 
line of duty.  The appellant must establish her status as a 
veteran by a preponderance of the evidence.  Laruan, supra, 
84-86.  

In order to determine whether the appellant has, by a 
preponderance of the evidence, established her status as a 
"veteran," the Board must evaluate as a whole her claim 
that she has a current disability due to an injury (sexual 
assault) incurred during service.  Thus, the appellant must 
show, by a preponderance of the evidence, that she has a 
current disability (a medical diagnosis), that she incurred 
an injury (traumatic incident claimed as sexual assault) 
during service, and that there is a nexus or relationship 
between the in-service injury and the current disorder, as 
shown through medical evidence.  See Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Laruan v. West, 11 Vet. App. at 
85.  

As to whether the appellant has a medical diagnosis of the 
claimed disability, PTSD, the preponderance of the evidence 
supports the appellant's contention that she has this 
disorder.  A statement from a VA clinical psychologist, Janet 
Willer, Ph.D., dated in March 1996, discloses a diagnosis of 
PTSD.  Following remand by the Board in May 1998, the 
appellant was examined by a VA psychiatrist who had not 
previously treated her, and that examiner also concluded that 
the appellant had PTSD.  There is no conflicting medical 
evidence suggesting that the appellant does not have a 
current psychiatric disorder or assigning a different 
diagnosis.  The Board therefore concludes that the appellant 
has shown, by a preponderance of the evidence, that the 
appellant has PTSD.

The medical evidence further reflects medical opinion linking 
the current diagnosis of PTSD to a traumatic incident.  Both 
Dr. Willer and the psychiatrist who examined the appellant in 
May 1998 reported that the appellant has described a sexual 
assault, avoidance of situations or locations similar to 
those of the alleged assault, and that her descriptions and 
behavior are consistent with such an occurrence.  The only 
medical evidence of an alternate explanation for the 
appellant's current psychiatric disorder is a statement, in 
Dr. Willer's report, that the appellant also has schizotypal 
personal disorder.  However, Dr. Willer concluded that there 
was an original, traumatic event, and that the appellant has 
PTSD.  Thus, the preponderance of the evidence establishes 
that the appellant incurred injury due to a traumatic 
incident.

The appellant must also establish, by a preponderance of the 
evidence, that a traumatic incident etiologically linked to 
PTSD was incurred during active military service; that is, 
during her period of ACDUTRA from November 1974 to February 
1975.  During her hearing in February 1998, the appellant 
testified under oath that she had been sexually assaulted in 
service.  She provided an approximate date, location, and 
name of the servicemember who she alleged committed the 
assault.  Records obtained by the RO reflect that an 
individual with that name was stationed at the location where 
the appellant testified that the assault occurred during the 
relevant time period.  The appellant's testimony and the 
objective evidence are consistent, but this evidence does not 
confirm or contradict the appellant's testimony.

In addition to the appellant's testimony, a statement on the 
appellant's behalf was submitted by a former fellow 
servicemember, D.J., who supported the appellant's testimony 
that the appellant had confided that she had been sexually 
assaulted during service.  The "buddy" statement of the 
former fellow servicemember does not confirm that the 
traumatic incident which is etiologically related to the 
appellant's current diagnosis of PTSD, because the former 
fellow servicemember does not state that the appellant 
related confidences about the alleged traumatic event during 
ACDUTRA.  Rather, the fellow servicemember states that the 
appellant told her of the incident "years ago," without 
stating any definite period of time.

The appellant testified that she went to a medical facility 
about 48 hours after the assault occurred, but that the 
facility "did not want to put anything down" as there was a 
period of time between the assault and when she sought 
medical care.  Since no service medical records are 
available, the appellant's testimony is the only evidence of 
her medical condition during this period of time.

The appellant testified that "Beverly" and "Diane Cravens" 
were among the fellow servicemembers who were aware of the 
assault.  A service administrative record associated with the 
file confirms that the appellant's unit included Beverly 
Craven and Diane Cravens.  The evidence of record includes 
the names and Social Security numbers of these individuals.  
However, no statement has been obtained from either of these 
individuals, either by the appellant or by the RO.  These two 
former fellow servicemembers might be able to support or 
contradict the appellant's statements.  However, the absence 
of information from these individuals is not a factor which 
may be weighed against the appellant in determining whether 
the preponderance of the evidence favors or is against her 
claim.  

The examiner who conducted the 1998 VA examination 
specifically noted that he could not confirm that the 
appellant had suffered a traumatic incident in service, but 
did provide an opinion that the appellant's examination was 
consistent with such an incident in service.  

The evidence of record clearly establishes that the appellant 
had reserve service of more than two years and had ACDUTA 
from November 1974 to February 1975.  However, no service 
induction examination, periodic examinations, or separation 
examination reports have been located, either for the 
appellant's reserve service or as to her period of ACDUTRA.  
No service medical records of any type are associated with 
the file, although NPRC has indicated that service medical 
records were sent to VA.  The appellant has supplied a DD214 
which is partially handwritten, and apparently issued at the 
conclusion of ACDUTRA, but has been certified as official.  
No administrative records as to the appellant's reserve 
service have been located.  The Board notes that the 
available service records are consistent with an 
interpretation that the appellant's psychiatric condition 
underwent a change during her period of ACDUTRA, as she has 
alleged.

Other available evidence, such as the appellant's DA Form 20 
and the information obtained as to the alleged assailant, is 
consistent with the appellant's statements and testimony, but 
does not clearly confirm that the claimed incident occurred.  

Service medical records or administrative records which might 
confirm or contradict the appellant's statements and 
testimony regarding the traumatic incident cannot now be 
located, although NPRC has indicated that service medical 
records were sent to VA.  This evidence was not within the 
appellant's control, and thus the lack of this evidence does 
not weigh against the veteran in determining the 
preponderance of the evidence.  

The sworn testimony of a veteran is generally accepted as 
credible unless it is "inherently incredulous."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Here, the appellant has 
offered sworn testimony which is essentially consistent with 
the other testimony and facts of record and is consistent 
with the appellant's prior statements of record.  Moreover, 
there is no evidence of record which suggests that the 
appellant incurred a traumatic incident which led to PTSD 
after her period of active duty for training.  

There is no evidence of record which weighs against the 
claim.  The Board notes that, although some of the testimony 
that the appellant provided during her hearing as to other 
matters cannot be substantiated, the testimony as to an 
alleged traumatic incident is internally consistent, and is 
consistent with the appellant's statements to health care 
providers and to VA.  The evidence of record is either 
favorable to or, at a minimum, consistent with the 
appellant's claim that she suffered a traumatic incident in 
service.  As there is no evidence which weighs against the 
claim, the Board concludes that the preponderance of the 
evidence establishes that a traumatic incident which has been 
medically related to a diagnosis of PTSD was incurred in 
service.  The Board therefore finds that the appellant is a 
veteran, and, as a veteran is a benefits-eligible claimant.  

Since the Board has concluded, as part of the review of the 
veteran's status, that she has established, by a 
preponderance of the evidence, that she has PTSD which was 
incurred as a result of a traumatic event in service, the 
appeal for service connection for that disability must be 
granted.  Epps, supra.  


ORDER

Service connection for PTSD is granted.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals


 

